Citation Nr: 1734662	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-17 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

The Veteran served on active duty August 1987 to October 1990. 

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

For the record, a review of the claims file reveals that the Veteran specifically sought service connection for left ear hearing loss and was denied service connection for left ear hearing loss in the November 2009 rating decision on appeal.  See February 2009 statement; February 2009 correspondence from the Veteran's representative.  However, when issuing the statement of the case, the RO phrased the issue as one of entitlement to service connection for bilateral hearing loss.  See May 2013 statement of the case, pgs. 1, 32-33.  Thereafter, the Veteran submitted a VA Form-9 in which he indicated that he wanted to appeal "hearing loss right ear."  The RO then certified the appeal to the Board in a VA Form-8, listing the issue as "service connection for bilateral hearing loss."  Then, in September 2014 and February 2015, the Veteran submitted letters to the Board asking that all evidence of record be considered in his case, to include evidence pertaining to his right ear.  

In light of the foregoing, the Board finds that it is to the Veteran's benefit to view the issue on appeal broadly rather than narrowly.  As such, the issue of entitlement to service connection for bilateral hearing loss, rather than left ear hearing loss, is addressed in this decision.

The Board also observes that the Veteran initially requested that he be scheduled for a BVA hearing at the RO's office.  See VA Form-9.  However, in a February 2015 statement, the Veteran withdrew his hearing request.  Therefore, the Board may proceed with an adjudication of the Veteran's appeal.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  


FINDING OF FACT

Bilateral hearing loss first manifested many years after the Veteran's discharge from service, and the only medical opinion to address the etiology of his bilateral hearing loss weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and regulations pertaining to service connection claims 

In this appeal, the Veteran seeks service connection for bilateral hearing loss.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).
 
Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  For the record, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).
 
When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Lastly, a Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  

Entitlement to service connection for bilateral hearing loss 

The Veteran currently suffers from bilateral hearing loss that he contends is the result of his in-service exposure to acoustic trauma.  In this regard, the Veteran has stated that his hearing was fine when he entered service in the Navy.  He contends that his hearing was damaged while aboard ship when he was assigned duties as an engineman because he was exposed to high levels of noise for long periods of time.  He has reported deteriorating hearing in his right ear; and sufficient hearing loss in his left ear that requires the use of a hearing aid.  He reports that because of his hearing loss, he must face people when talking to them in order see their lips moving to help him understand what they are saying; and that he experiences difficulty in differentiating voices and other noises while in crowds.  Further, he has stated that he cannot understand people talking to him at a distance.  See October 2010 statement with notice of disagreement.  

For reasons set forth below, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the appeal must be denied.   

A review of the Veteran's post-service medical records reveals that the Veteran has a current diagnosis of sensorineural hearing loss.  See post-service medical records dated from 2007 - 2013.  VA medical records dated in 2008 document complaints from the Veteran of left ear pain that he had been experiencing for 1 week after swimming in a pool.  At that time, physical examination noted redness in the Veteran's left ear.  However, the medical examiner could not visualize the left ear tympanic membrane.  See VA medical records dated in August 2008.  The Veteran reported no pain in terms of his right ear; and a visual examination revealed that the right ear tympanic membrane could be seen.  Id.  

Private medical records dated in January 2009 reflect that the Veteran had a diagnosis of asymmetric hearing loss.  The Veteran's right ear was noted as having a mild-high-frequencies sensorineural hearing loss with excellent speech discrimination ability.  The Veteran's left ear was reported as having a moderate-to-severe mixed loss.  The audiologist who examined the Veteran indicated that his test results were consistent with his history in that he previously had reduced left hearing with drainage and an infection for which he had been treated for seven or eight months.  Thereafter, he was referred to an ear, nose, and throat physician for evaluation and treatment of his left ear conductive hearing loss and ear infections.  

Post-service medical records dated in April 2009 reflect the Veteran again being seen for problems with his left ear, including left ear drainage.  Additional records show that the Veteran underwent a left tympanoplasty mastoid surgery in June 2009, after which he had a hearing test that showed moderate loss in his left ear in speech frequencies and high-normal in the right ear.  See October 2009 VA medical records; see also VA medical records dated in September 2009 (the Veteran was seen "post left tympanoplasty and left mastoid surgery").  Inspection of the Veteran's ear in October 2009 revealed no evidence of previous perforation of his left ear drum and showed no sign of infection.  His mastoid incision was reported to be well-healed.  The records note that the Veteran was reassured at that time that his surgery went well, and was advised that he should have his hearing rechecked in two years.  Id.  It was also noted that the Veteran was not interested in hearing aids at that time.  Id.  

Approximately one year later, in August 2010, the Veteran was seen for a routine hearing evaluation.  At that time, he denied having any drainage of his left ear, but reported some difficulty with his hearing and experiencing headaches on the left side of his head.  The records reflect that the Veteran was not noted to have any problems with his right ear.  He reported constant subjective tinnitus in the left ear, and intermittent subjective tinnitus in the right ear.  See August 2010 VA medical records.  An Otoscopy was reported to be normal; and each ear was found to be clear of cerumen and tympanic membranes were visible.  Id.  Audiological testing revealed left ear hearing within normal limits to 500 Hz, with a mild-to-profound sloping sensorineural hearing loss without any evidence of air-bone gaps.  Audiometry testing revealed right ear hearing within normal limits to 1000 Hz, with a borderline normal/mild sensorineural hearing loss at 1500 Hz and above.  

In terms of in-service noise exposure, the Board observes that the Veteran was assigned to the Engine Room of a ship in the Navy.  See DD Form-214.  Evidence in the file indicates that at one point, he worked with the Utilities Division, Emergency Generator Shop where he was responsible for the maintenance and repair of 70 diesel and portable emergency generators ranging in various sizes.  See records dated in July 1989.  In light of his duties, it is clear that the Veteran was exposed to acoustic trauma in service.  However, while the evidence reflects noise exposure in service, the Board observes that the Veteran's service treatment records do not demonstrate that he experienced any chronic symptoms of hearing loss or continuous symptoms of hearing loss during service or since service separation.  

In this regard, the Board observes that the Veteran's service file contains several audiograms that are dated, respectively, in September 1986, August 1987, February 1988, June 1988, and June 1989.  This evidence was reviewed by a VA audiologist in September 2009 in conjunction with the Veteran being afforded an audiological examination.  At that time, the VA audiologist reviewed the Veteran's complete claims file, obtained a history from the Veteran and conducted an examination.  After doing so, she diagnosed the Veteran with normal hearing sloping to a mild sensorineural hearing loss from 250 Hz to 8000 Hz in the right ear and a mild sloping to profound mixed hearing loss from 250 Hz to 8000 Hz in the left ear.  She noted that the Veteran's speech recognition thresholds were consistent with pure tone findings; and that the examination results were consistent with possible continued middle ear pathology in the left ear.  

In addressing the audiograms in the Veteran's service file, the audiologist commented that the audiograms dated between September 1986 to June 1989 all indicated that the Veteran had normal hearing in both the left and right ears from 500 Hz to 6000 Hz.  She noted that the Veteran's June 1988 audiogram reflected a 20 decibel hearing loss/shift at 2000 HZ in the right ear when compared to an August 1987 audiogram.  See VA examination report; service treatment records, 
p. 97.  However, this shift was not found to be particularly significant given that the Veteran's June 1989 audiogram still reflected bilateral hearing within normal limits.  Id.; service treatment records, p. 95.  In providing a medical opinion, the VA audiologist ultimately stated that the Veteran's post-service 2009 hearing loss was not related to or caused by his exposure to noise in service or his change in hearing at one frequency in the right ear in 1988 in light of the in-service audiogram data and the 19 year gap between in-service noise exposure and evidence of hearing loss.  Additionally, she attributed the Veteran's left ear hearing loss as being related to middle-ear problems that began in 2008.  

After reviewing all of the evidence of record, the Board finds the September 2009 VA audiologist's opinion to be both probative and persuasive.  In this regard, the VA audiologist has specialized medical expertise and training in auditory matters, had adequate facts and data on which to base a medical opinion and provided a sound analysis and rationale for her medical opinion.  Significantly, the Board also finds it probative that there is no medical evidence in the claims file that contradicts the September 2009 VA audiologist's opinion; much less any contrary medical opinion that supports the claim for service connection for bilateral hearing loss.  The only other evidence of record supporting the Veteran's claim are his own lay statements.  Although the claims file contains service "letters of appreciation" submitted by the Veteran, the Board observes that they provide no support for the Veteran's claim as they do not appear to reference hearing problems or hearing loss.  A review of the record also reveals a complete absence of complaints or indications that the Veteran had hearing problems until 2007 when he complained of ear pain.  Furthermore, the Veteran has failed to assert that he has had any continuity of symptomatology from the time of his discharge to present.  Symptoms of hearing loss were not actually shown until 2009, almost 2 decades after service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.  

In making the above-referenced findings, the Board does not dispute the competency of the Veteran's statements that he has experienced hearing problems he believes are associated with his service.  The Board simply finds his statements to be less persuasive and probative when viewed in the context of the medical evidence in this case.  The Board additionally notes that there are many types and causes of hearing loss, and the diagnosis of type and causation of hearing loss is beyond competence of a lay person and requires medical training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Hence, the Veteran's contentions of a nexus are of little probative value.  

In light of the foregoing, the Board concludes that the Veteran's post-service hearing difficulties and subsequent diagnosis of bilateral hearing loss are not related to or a result of any incident in service.  Accordingly, the Board finds that the preponderance of the evidence weighs against the claim of service connection for bilateral sensorineural hearing loss.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


